In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00334-CV

CITY OF RICHLAND HILLS, TEXAS,              §   On Appeal from the 67th District Court
Appellant
                                            §   of Tarrant County (067-305366-19)

V.                                          §   September 16, 2021

BARBARA CHILDRESS, Appellee                 §   Memorandum Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed to the extent that it denies the City of Richland Hills, Texas’s motion for

summary judgment asserting a plea to the jurisdiction.

      It is further ordered that appellant City of Richland Hills, Texas shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack